Citation Nr: 1816788	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  16-07 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral ankle disability.

4.  Entitlement to service connection for bilateral ankle disability.

5.  Entitlement to service connection for right lower extremity radiculopathy.

6.  Entitlement to service connection for a sinus disability.

7.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome.

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

12.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include as secondary to service-connected bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J. D.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to January 1991, with prior Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2017, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.

In a July 2017 rating decision, the RO denied service connection for sleep apnea, and reduced the rating for bilateral flat feet from 50 percent to 30 percent, effective October 1, 2017.  In August 2017, the Veteran submitted a notice of disagreement (NOD) with respect to the denial of service connection for sleep apnea.  In September 2017, the Veteran submitted a NOD with respect to the rating reduction for bilateral flat feet.  A January 2018 rating decision restored the 50 percent rating for service-connected bilateral flet feet and plantar fasciitis, effective from October 1, 2017.  As such, the benefit sought was granted in full.  A February 2018 Statement of the Case (SOC) has been issued for the sleep apnea issue, but a substantive appeal has not been received to date to warrant appellate consideration of the sleep apnea issue by the Board at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claims of entitlement to service connection for a low back disability, the reopened claim of entitlement to service connection for bilateral ankle disability, and the issues of entitlement to service connection for right lower extremity radiculopathy, for a sinus disability, for a gastrointestinal disability, to include irritable bowel syndrome, for hemorrhoids, for hearing loss, for PTSD, and for an acquired psychiatric disability, other than PTSD, to include as secondary to service-connected bilateral flat feet, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied the Veteran's claims for service connection for a low back disability and for a bilateral ankle disability. 

2.  Evidence received since the June 2002 rating decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.

3.  Evidence received since the June 2002 rating decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for bilateral ankle disability, and raises a reasonable possibility of substantiating the claim.

4.  Resolving all doubt in favor of the Veteran, tinnitus had its onset during active military service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim for service connection for a low back disability are met.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

2.  As new and material evidence has been received, the criteria for reopening the claim for service connection for bilateral ankle disability are met.  38 U.S.C. 
§ 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence - Service Connection 

The Veteran is seeking service connection for a low back disability and for bilateral ankle disability.  Claims for service connection for a low back disability and for bilateral ankle disability were previously denied in a June 2002 RO decision.  Although the Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of notice thereof.  As such, the June 2002 RO decision is final with respect to both claims.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103(2017).

As the claims have been previously finally denied, the preliminary question on this appeal is whether the previously denied claims should be reopened.  Such is a jurisdictional matter that must be addressed before the Board may consider the underlying merits claim of the claim de novo.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 

The Board must therefore proceed to analyze whether new and material evidence has been received since the prior final decision.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C. § 5108 (West 2012); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (West 2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.3 (2017).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Low Back Disability

The RO's denial of service connection for a low back disability in the prior final June 2002 rating decision acknowledged that the Veteran sought treatment for back pain during service, however, it was held that no chronic residuals of a back disability were shown by the record until following a motor vehicle accident in August 2000.  

Since that denial, the Veteran testified at the October 2017 hearing that he has had ongoing back pain since service which he believes is a result of putting on a heavy rucksack for which he was treated for at the time.  The evidence is new because the Veteran's testimony was not previously before the RO and suggests ongoing symptomatology since service.  Therefore, the Board finds that new and material has been received to reopen a claim of entitlement to service connection for a low back disability.

Bilateral Ankle Disability

The RO's denial of service connection for bilateral ankle disability in the prior final June 2002 rating decision acknowledged that while the Veteran sought treatment for left ankle pain during service, after falling and twisting his left ankle, there was no post service or current evidence of bilateral ankle disability, including on VA examination in March 2002.  

Since that denial, the Veteran testified at the October 2017 Board hearing that he has had ongoing left ankle pain since he rolled his ankle on the steps of the barracks.  With respect to the right ankle, the Veteran testified that he believes that his current right ankle pain and discomfort are secondary to his service-connected bilateral flat feet.  The evidence is new with respect to both ankles because the Veteran's testimony was not previously before the RO and suggests ongoing symptomatology since service with respect to the left ankle and well as current right ankle symptomatology related to his service-connected flat feet.  Therefore, the Board finds that new and material has been received to reopen a claim of entitlement to service connection for bilateral ankle disability.

Service Connection - Tinnitus

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran testified at the October 2017 hearing that he developed tinnitus during active duty service while at the firing range.  He reported that he told his drill sergeant that his ears were ringing.  He testified that his tinnitus has been ongoing since service.  The Veteran is competent to report symptoms such as ringing in his ears.  He is also competent to describe the timing, onset, and the continuing nature of his symptoms.  Given that the Veteran had noise exposure in service and there is no evidence which contradicts his assertion at to the continuing nature of his symptoms since service, the Board finds that he has competently and credibly testified to continuing tinnitus since service.  In view of the foregoing, although service records do not document a complaint of tinnitus, the Board finds that the evidence is in equipoise, and that it is at least as likely as not that the Veteran's tinnitus was incurred in active service.  With resolution of doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C. § 5107.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for bilateral ankle disability is reopened.

Entitlement to service connection for tinnitus is granted.

	(CONTINUED ON NEXT PAGE)

REMAND

The Board's review of the record reveals that further development is warranted for the reopened claims of entitlement to service connection for a low back disability and for bilateral ankle disability, and for the service connection claims for right lower extremity radiculopathy, a sinus disability, a gastrointestinal disability, to include irritable bowel syndrome, hemorrhoids, hearing loss, PTSD, and for an acquired psychiatric disability, other than PTSD.

The Veteran states that he currently has a low back disability, right lower extremity radiculopathy, left ankle disability, a sinus disability, a gastrointestinal disability, to include irritable bowel syndrome, hemorrhoids and hearing loss which are all related to his active service (and/or secondary to service-connected bilateral flat feet, in the case of his claimed right ankle disability).  With respect to the low back, ankle and hemorrhoid claims, the service treatment records document treatment for both the low back and left ankle, as well reports of rectal bleeding.  At the October 2017 hearing, the Veteran testified to ongoing low back and left ankle pain since service discharge.  He stated that he had ongoing problems with rectal bleeding and that he is currently diagnosed as having hemorrhoids.  He also testified to the onset of right lower extremity radiculopathy, sinus allergies, and gastrointestinal pain and discomfort during active duty service.  He reported that he noticed that his hearing has worsened over the years which he attributes to noise exposure during service.  Accordingly, VA examinations are warranted for the claimed disabilities.  

The Veteran contends that he currently has PTSD stemming from an incident during Reserve training in October 1988 while participating in a night infiltration course and an explosion went off about three feet from him.  He relates that he was so scared and frozen with fear that he did not want to move.  He reports that he was finally coaxed to move by other service members.  A DD Form 214, Certificate of Release or Discharge from Active Duty, reflects that the Veteran had service in the Army Reserve from August 16, 1988 to February 2, 1989, and that he qualified for the Sharpshooter Qualification Badge (Rifle M-16).  He has submitted September 2008 and May 2016 VA PTSD Disability Benefits Questionnaire (DBQ) reports from private physicians who have provided a diagnosis of PTSD and related the disorder to in the reported explosion incident during service.  However, an examination by a VA examiner with opinion is not of record and should be obtained.

The Veteran also contends that he has an acquired psychiatric disorder, other than PTSD, that is secondary to his service-connected bilateral flat feet.  An April 2016 VA mental disorders examination shows a diagnosis of unspecified depressive disorder which the examiner opined was not secondary to his bilateral flat feet.  The examiner, however, did not provide an adequate rationale for the opinion and moreover, an opinion on aggravation was not provided.  Further VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for appropriate VA examinations to ascertain the likely cause of his claimed low back disability, right lower extremity radiculopathy, a left ankle disability, a right ankle disability, a sinus disability, a gastrointestinal disability, to include irritable bowel syndrome, hemorrhoids and hearing loss.  The Veteran's entire record must be reviewed by the examiners in conjunction with the examinations.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiners must provide opinions that respond to the following:

a.  For the claimed low back disability, right lower extremity radiculopathy, left ankle disability, sinus disability, gastrointestinal disability, to include irritable bowel syndrome, hemorrhoids and hearing loss:  Please identify (by diagnosis) each disability entity found or shown by the record. 

 b. Please identify the likely cause for each diagnosed disability.  Specifically:

(i) Is it at least as likely as not (defined as a 50% or better probability) that any identified low back disability, right lower extremity radiculopathy,  left ankle disability, sinus disability, gastrointestinal disability, to include irritable bowel syndrome, hemorrhoids and hearing loss was/were incurred in, related to, or caused by any incident of the Veteran's military service; and

(ii) Is it at least as likely as not (defined as a 50% or better probability) that any identified right ankle disability was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected bilateral flat feet?  (Aggravation means the disability increased in severity beyond its natural progression.)

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide a requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

2.  Schedule the Veteran for a VA examination with a VA licensed clinical psychologist or psychiatrist to identify the precise nature and eatiology of all psychiatric disorders to determine whether any diagnosed disorder(s) is/are related to service, including any alleged in-service stressor.

Appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on examination findings, as well as a review of the claims file, including treatment records, all lay statements of record and a copy of this REMAND, the examiner is requested to render opinions as to the following:

Does the Veteran currently have PTSD? 

If a diagnosis of PTSD is made, the examiner should indicate whether it is at least as likely as not that PTSD manifested due to the Veteran's reported explosion incident during Reserve service training.  

If the examiner finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder, or that the Veteran has another psychiatric disorder in addition to his PTSD, the examiner should determine if it is at least as likely as not that the Veteran's (non-PTSD) psychiatric disorder(s) first manifested during active service or developed due to an aspect of service.

The examiner should also determine if it is at least as likely as not that any current psychiatric disorder, to include depressive disorder, is caused by, or aggravated (worsened beyond normal progress) by, the Veteran's service-connected bilateral flat feet. 

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide a requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

3. When the development requested above has been completed, the claims should be readjudicated by the AOJ.  If a benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


